DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 of this US application are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/4/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-10, 14 and 16-19 of U.S. Patent No. 10303695 in view of Deshmukh et al (U.S. Publication Number 20140095444, hereafter referred to as “Deshmukh”). 

Deshmukh teaches in accordance with a determination that the query operator is of the fully stateful state type ([0241] and Fig. 9: At 914, the process 900 may include determining if the physical operator is a `stateful` operator.): categorizing the query operator as fully stateful ([0242] and Fig. 9: If it is determined that the physical operator is a `stateful` operator, then at 916, the process 900 may include identifying or marking the physical operator as a `query` operator.); and storing, by the computer system, an association between the categorization and the query operator ([0242] and Fig. 9: In some examples, identifying the physical operator as a `query` operator may involve setting the `isQueryOperator` flag to `true`.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method in U.S. Patent No. 10303695  with teaching about continuous query of Deshmukh because it may then determine the optimal amount of data to be fetched in order to initialize the state of the operators for a query defined over an archived relation (Deshmukh, [0049]).
Instant application
U.S. Patent No. 10303695

receiving, by a computer system, a query to be executed against an event stream, the query comprising a query operator;  
determining, by the computer system, a state type of the query operator, wherein the state type is one of a plurality of state types comprising a fully stateful state type, a stateless state type, and a semi-stateful state type;  and 
in accordance with a determination that the query operator is of the fully stateful state type: 
categorizing, by the computer system, the query operator as fully stateful;  
storing, by the computer system, an association between the categorization and the query operator;  
dividing, by the computer system, the query into a partial aggregator and a global aggregator;  

enabling, by the computer system, parallel execution of each partial aggregator at each node of the plurality of distributed nodes;  
enabling, by the computer system, execution results of each partial aggregator to be joined at a global node;  and 
enabling, by the computer system, the global aggregator to compute a result at the global node that includes each of the execution results from each node of the plurality of distributed nodes. 




2.  The method of claim 1, further comprising;  

categorizing, by the computer system, the query operator as semi-stateful or stateless, respectively;  
storing, by the computer system, a second association between the categorization and the query operator;  
distributing, by the computer system, the query to each node of the plurality of distributed nodes of the cluster of virtual machines; 
enabling, by the computer system, parallel execution of the separate instances of the query at each node of the plurality of distributed nodes;  
enabling, by the computer system, execution results of each instance of the query to be joined at the global node;  and 


receiving, by a computer system, a query to be executed against an event stream;  
determining, by the computer system, a state type of the query, wherein the state type is one of a plurality of state types comprising a fully stateful state type, a stateless state type, and a semi-stateful state type, wherein the fully stateful state type comprises a query with operators in a query plan that maintain state and requires that the event stream be present on each node of a plurality of distributed nodes, wherein the stateless state type comprises a query with operators in the query plan that do not maintain any state, and wherein the semi-stateful state type comprises a query with operators in the query plan that maintain state and does not require that the event stream be present on each node of the plurality of distributed nodes;  

dividing, by the computer system, the query into a partial aggregator and a global aggregator;  
distributing, by the computer system, the partial aggregator to each node of the plurality of distributed nodes of a cluster of virtual machines;  
enabling, by the computer system, parallel execution of each partial aggregator at each node of the plurality of distributed nodes;  
enabling, by the computer system, execution results of each partial aggregator to be joined at a global node; and 
enabling, by the computer system, the global aggregator to compute a result at the global node that includes each of the execution results from each node of the plurality of distributed nodes;  and 

distributing, by the computer system, the query to each node of the plurality of distributed nodes of the cluster of virtual machines;  
enabling, by the computer system, parallel execution of the separate instances of the query at each node of the plurality of distributed nodes;  
enabling, by the computer system, execution results of each instance of the query to be joined at the global node; and 
enabling, by the computer system, the global node that includes each of the execution results from each node of the plurality of distributed nodes to compute a semi-stateful result or a stateless result based at least in part on whether the query was semi-stateful or stateless, respectively. 

3.  The method of claim 1, wherein the query is determined to be fully stateful if the query: has a pattern clause;  and the pattern clause does not have a "partition by" sub-clause. 
4.  The method of claim 1, wherein the query is determined to be fully stateful if the query: has an aggregation function in the select clause;  and a "group by" sub-clause is not present. 
4.  The method of claim 1, wherein the query is determined to be fully stateful if the query: has an aggregation function in the select clause;  and a "group by" sub-clause is not present.
5.  The method of claim 1, wherein the query is determined to be fully stateful if: the query has a Distinct clause;  or the query has an Order By clause;  or the query has a RangeWindow clause. 


6.  The method of claim 1, wherein the query is determined to be semi-stateful if the query: has a window construct;  and a type of the window construct is associated with "partition." 
    6.  The method of claim 1, wherein the query is determined to be semi-stateful if the query: has a window construct;  and a type of the window construct is associated with "partition." 
7.  The method of claim 1, wherein the query is determined to be semi-stateful if the query: has a pattern clause;  and the pattern clause has a "partition by" sub-clause. 
    7.  The method of claim 1, wherein the query is determined to be semi-stateful if the query: has a pattern clause;  and the pattern clause has a "partition by" sub-clause. 
8.  The method of claim 1, wherein the query is determined to be semi-stateful if the query: has an aggregation function in the select clause;  and a "group by" sub-clause is present. 
8.  The method of claim 1, wherein the query is determined to be semi-stateful if the query: has an aggregation function in the select clause;  and a "group by" sub-clause is present.
9.  The method of claim 1, wherein the fully stateful state type comprises a query with operators in a query plan that maintain state and requires that the event stream be present on each node of the plurality of distributed nodes, wherein the stateless state type comprises a query 


receiving, by a computer system, a query to be executed against an event stream;  
determining, by the computer system, a state type of the query, wherein the state type is one of a plurality of state 


determining a state type of the query operator, wherein the state type is one of a plurality of state types comprising a fully stateful state type, a stateless state type, and a semi-stateful state type;  
in accordance with a determination that the query operator is of the fully stateful state type: 
categorizing the query operator as fully stateful;  and 
storing, by the computer system, an association between the categorization and the query operator;  and 
in accordance with a determination that the query operator is of the semi-stateful state type or the stateless state type: 

storing, by the computer system, a second association between the categorization and the query operator. 
 



determining a state type of the query, wherein the state type is one of a plurality of state types comprising a fully stateful state type, a stateless state type, and a semi-stateful state type, wherein the fully stateful state type comprises a query with operators in a query plan that maintain state and requires that the event stream be present on each node of a plurality of distributed nodes, wherein the stateless state type comprises a query with operators in the query plan that do not maintain any state, and wherein the semi-stateful state type comprises a query with operators in the query plan that maintain state and does not require that the event stream be present on each node of the plurality of distributed nodes;  
in accordance with a determination that the query is of the fully stateful state type: 

distributing the partial aggregator to each node of the plurality of distributed nodes of a cluster of virtual machines;  
enabling parallel execution of each partial aggregator at each node of the plurality of distributed nodes;  
enabling execution results of each partial aggregator to be joined at a global node;  and 
enabling the global aggregator to compute a result at the global node that includes each of the execution results from each node of the plurality of distributed nodes;  and 
in accordance with a determination that the query is of the semi-stateful state type or the stateless state type: 
distributing the query to each node of the plurality of distributed nodes of the cluster of virtual machines;  

enabling execution results of each instance of the query to be joined at the global node; and 
enabling the global node that includes each of the execution results from each node of the plurality of distributed nodes to compute a semi-stateful result or a stateless result based at least in part on whether the query was semi-stateful or stateless, respectively. 

10.  The computer-readable storage medium of claim 9, wherein the query is determined to be fully stateful if the query: has a window construct;  and a type of the window construct is associated with "row," "value," or "value relation."
12.  The computer-readable storage medium of claim 10, further comprising in accordance with a 
dividing the query into a partial aggregator and a global aggregator;  distributing the partial aggregator to each node of a plurality of distributed nodes of a cluster of virtual machines;  
enabling parallel execution of each partial aggregator at each node of the plurality of distributed nodes;  
enabling execution results of each partial aggregator to be joined at a global node; and 
enabling the global aggregator to compute a result at the global node that includes each of the execution results from each node of the plurality of distributed nodes. 



…
in accordance with a determination that the query is of the fully stateful state type: 
dividing the query into a partial aggregator and a global aggregator;  
distributing the partial aggregator to each node of the plurality of distributed nodes of a cluster of virtual machines;  
enabling parallel execution of each partial aggregator at each node of the plurality of distributed nodes;  
enabling execution results of each partial aggregator to be joined at a global node;  and 
enabling the global aggregator to compute a result at the global node that includes each of the execution results from each node of the plurality of distributed nodes… 

distributing the query to each node of the plurality of distributed nodes of the cluster of virtual machines;  
enabling parallel execution of the separate instances of the query at each node of the plurality of distributed nodes;  
enabling execution results of each instance of the query to be joined at the global node; and 
enabling the global node that includes each of the execution results from each node of the plurality of distributed nodes to compute a semi-stateful result or a stateless result based at least in part on whether the query operator was semi-stateful or stateless, respectively. 



…
in accordance with a determination that the query is of the semi-stateful state type or the stateless state type: 
distributing the query to each node of the plurality of distributed nodes of the cluster of virtual machines;  
enabling parallel execution of the separate instances of the query at each node of the plurality of distributed nodes;  
enabling execution results of each instance of the query to be joined at the global node; and 
enabling the global node that includes each of the execution results from each node of the plurality of distributed nodes to compute a semi-

the query: 
has a window construct; and a type of the window construct is associated with "partition;" or 
the query: 
has a pattern clause;  and the pattern clause has a "partition by" sub-clause; or 
the query: 
has an aggregation function in the select clause; and a "group by" sub-clause is present. 
    14.  The computer-readable storage medium of claim 9, wherein the query is determined to be semi-stateful if: 
the query: 
has a window construct;  and a type of the window construct is associated with "partition;" or 
the query: 
has a pattern clause;  and the pattern clause has a "partition by" sub-clause;  or 
the query: 
has an aggregation function in the select clause;  and a "group by" sub-clause is present. 
15.  A system, comprising: 
memory storing computer-executable instructions; and 
one or more processors configured to access the memory and perform 
determine a state type of the query operator, wherein the state type is one of a plurality of state types comprising a fully stateful state type, a stateless state type, and a semi-stateful state type;  
in accordance with a determination that the query operator is of the fully stateful state type: categorize the query operator as fully stateful; and 
store an association between the categorization and the query operator; and 
in accordance with a determination that the query operator is of the semi-stateful state type or the stateless state type: 
categorize the query operator as semi-stateful or stateless, respectively; and 



receive a query to be executed against an event stream;  
determine a state type of the query, wherein the state type is one of a plurality of state types comprising a fully stateful state type, a stateless state type, and a semi-stateful state type, wherein the fully stateful state type comprises a query with operators in a query plan that maintain state and requires that the event stream be present on each node of a plurality of distributed nodes, wherein the stateless state type comprises a query with operators in the query plan that do not maintain any state, and wherein the semi-stateful state type comprises a query with operators in the query plan that maintain state and does not require that the event stream be present on each node of the plurality of distributed nodes;  

divide the query into a partial aggregator and a global aggregator;  
distribute the partial aggregator to each node of the plurality of distributed nodes of a cluster of virtual machines;  
enable parallel execution of each partial aggregator at each node of the plurality of distributed nodes;  
enable execution results of each partial aggregator to be joined at a global node;  and enable the global aggregator to compute a result at the global node that includes each of the execution results from each node of the plurality of distributed nodes;  and 
in accordance with a determination that the query is of the semi-stateful state type or the stateless state type: 

enable parallel execution of the separate instances of the query at each node of the plurality of distributed nodes;  
enable execution results of each instance of the query to be joined at the global node;  and 
enable the global node that includes each of the execution results from each node of the plurality of distributed nodes to compute a semi-stateful result or a stateless result based at least in part on whether the query was semi-stateful or stateless, respectively. 

dividing the query into a partial aggregator and a global aggregator;  

enabling parallel execution of each partial aggregator at each node of the plurality of distributed nodes;  
enabling execution results of each partial aggregator to be joined at a global node; and 
enabling the global aggregator to compute a result at the global node that includes each of the execution results from each node of the plurality of distributed nodes.


…
in accordance with a determination that the query is of the fully stateful state type: 
divide the query into a partial aggregator and a global aggregator;  

enable parallel execution of each partial aggregator at each node of the plurality of distributed nodes;  
enable execution results of each partial aggregator to be joined at a global node;  and enable the global aggregator to compute a result at the global node that includes each of the execution results from each node of the plurality of distributed nodes…

distributing the query to each node of the plurality of distributed nodes of the cluster of virtual machines;  

enabling execution results of each instance of the query to be joined at the global node; and 
enabling the global node that includes each of the execution results from each node of the plurality of distributed nodes to compute a semi-stateful result or a stateless result based at least in part on whether the query operator was semi-stateful or stateless, respectively. 

…
in accordance with a determination that the query is of the semi-stateful state type or the stateless state type: 
distribute the query to each node of the plurality of distributed nodes of the cluster of virtual machines;  

enable execution results of each instance of the query to be joined at the global node;  and 
enable the global node that includes each of the execution results from each node of the plurality of distributed nodes to compute a semi-stateful result or a stateless result based at least in part on whether the query was semi-stateful or stateless, respectively. 



18.  The system of claim 16, wherein the query is determined to be semi-stateful based at least in part on: the query: having a window construct;  and a type of the window construct is associated with "partition;" or the query: having a pattern clause;  and the pattern clause having a "partition by" sub-clause;  or the query: having an aggregation function in the select clause;  and a "group by" sub-clause being present.
20.  The system of claim 15, wherein the query is parallelized only when the query is determined to be stateless or semi-stateful. 
19.  The system of claim 16, wherein the query is fully parallelized only when the query is determined to be stateless or semi-stateful. 


Claim Objections
Claim 2 is objected to because of the following informalities:  
Regerding claim 2, the semicolon “;” in the end of line 1 should change to colon “:”.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 10-14 are not limited to tangible embodiments.  In view of Applicant's disclosure, specification paragraph [0189], the medium is not limited to tangible embodiments, instead being defined as “including storage media and communication media, such as but not limited to, volatile and non-volatile.”
Claims 10-14 are not patent eligible because claim lacks the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC 101. They are clearly not a series of steps or acts to be a process nor are they a combination of chemical compounds to be a composition of matter. As such, they fail to fall within a statutory category. They are, at best, functional descriptive material per se.
Therefore, the claim is drawn to a form of energy.  Energy is not one of the four categories of invention and therefore this claim(s) is/are not statutory.  Energy is not a series of steps or acts and thus is not a process.  Energy is not a physical article or object and as such is not a machine or manufacture.  Energy is not a combination of substances and therefor not a composition of matter.

To allow for compact prosecution, the examiner will apply prior art to these claims as best understood, with the assumption that applicant will amend to overcome the stated 101 rejections.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-11, 14-15 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deshmukh et al (U.S. Publication Number 20140095444, hereafter referred to as “Deshmukh”).
Regrading claim 10, Deshmukh teaches one or more computer-readable storage medium, storing computer-executable instructions that, when executed by a computer system ([0006]: discuusing about computer-readable medium), configure to the computer system to perform operations comprising: 
receiving a query to be executed against an event stream, the query comprising a query operator ([0137]: a query (e.g., a continuous query) 204 is identified or received);
determining a state type of the query operator, wherein the state type is one of a plurality of state types comprising a fully stateful state type, a stateless state type, and a semi-stateful state type ([0050]: following the topological order, and since RelationSource and SELECT are both stateless, the lowest stateful operator may be GroupAggr; [0098]: There may be a set of operators in CQL that are stateful (e.g., GROUP BY, PATTERN) while others (e.g., FILTER, PROJECT, OUTPUT) may not be stateful.  The state initialization algorithm may work as follows for the scenario in consideration: a REL_SOURCE operator may skip calling the archiver since it is stateless for archived relations.);  
in accordance with a determination that the query operator is of the fully stateful state type ([0241] and Fig. 9: At 914, the process 900 may include determining if the physical operator is a `stateful` operator.): 
categorizing the query operator as fully stateful ([0242] and Fig. 9: If it is determined that the physical operator is a `stateful` operator, then at 916, the process 900 may include identifying or marking the physical operator as a `query` operator.); and 
storing, by the computer system, an association between the categorization and the query operator ([0242] and Fig. 9: In some examples, identifying the physical and 
in accordance with a determination that the query operator is of the semi-stateful state type or the stateless state type ([0251] and Fig. 9: at 914 if it is determined that all the operators have been visited and are determined to not be stateful): 
categorizing, by the computer system, the query operator as semi-stateful or stateless, respectively ([0251] and Fig. 9: at 914 if it is determined that all the operators have been visited and are determined to not be stateful, then, in one example, at 926, the `root` of the query plan is identified as a `query` operator for this query plan); and 
storing, by the computer system, a second association between the categorization and the query operator ([0252] and Fig. 9: At 928, in some examples, the process 900 may include returning the `isQueryFlagOverwritten` flag.). 

Regrading claim 11, Deshmukh teaches wherein the query is determined to be fully stateful if the query: has a window construct; and a type of the window construct is associated with "row," "value," or "value relation." ([0052]: CQL may support RANGE (up to nanoseconds granularity), ROWS, PARTITION BY and extensible windows.).

Regrading claim 14, Deshmukh teaches wherein the query is determined to be semi-stateful if: the query: has a window construct; and a type of the window construct is associated with "partition;" ([0052]: CQL may support RANGE (up to nanoseconds granularity), ROWS, PARTITION BY and extensible windows.) or 
 CQL may support RANGE (up to nanoseconds granularity), ROWS, PARTITION BY and extensible windows.) or 
the query: has an aggregation function in the select clause; and a "group by" sub-clause is present ([0049]: there are certain operators that are stateful, like "distinct," "group aggr," "pattern," and/or "group by.").

Claim 15 is rejected under the same rationale as claim 10. Deshmukh also teaches a system, comprising: memory storing computer-executable instructions; and one or more processors configured to access the memory and perform computer-executable instructions ([0082]: the service provider computers 106 may include at least one memory 136 and one or more processing units (or processor(s)) 138).

Regrading claim 18, Deshmukh teaches wherein the query is determined to be fully stateful based at least in part on: the query: having a window construct;  and a type of the window construct being associated with "row," "value," or "value relation," ([0049]: there are certain operators that are stateful, like "distinct," "group aggr," "pattern") or 
the query: having a pattern clause;  and the pattern clause not having a "partition by" sub-clause ( [0098]: There may be a set of operators in CQL that are stateful (e.g., GROUP BY, PATTERN)), or 

Claim 19 is rejected under the same rationale as claim 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 12-13, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Deshmukh et al (U.S. Publication Number 20140095444, hereafter referred to as “Deshmukh”) in view of Taylor (U.S. Publication Number 20140172833).  
Regrading claim 1, Deshmukh teaches a method, comprising: 
receiving, by a computer system, a query to be executed against an event stream, the query comprising a query operator ( [0137]: a query (e.g., a continuous query) 204 is identified or received);
determining, by the computer system, a state type of the query operator, wherein the state type is one of a plurality of state types comprising a fully stateful state type, a stateless state type, and a semi-stateful state type ([0050]: following the topological order, and since RelationSource and SELECT are both stateless, the lowest stateful operator may be GroupAggr; [0098]: There may be a set of operators in CQL that are stateful (e.g., GROUP BY, PATTERN) while others (e.g., FILTER, PROJECT, OUTPUT) may not be stateful.  The state initialization algorithm may work as follows for the scenario in consideration: a REL_SOURCE operator may skip calling the archiver since it is stateless for archived relations.); and 
in accordance with a determination that the query operator is of the fully stateful state type ([0241] and Fig. 9: At 914, the process 900 may include determining if the physical operator is a `stateful` operator.):
categorizing, by the computer system, the query operator as fully stateful ([0242] and Fig. 9: If it is determined that the physical operator is a `stateful` operator, then at 916, the process 900 may include identifying or marking the physical operator as a `query` operator.);
storing, by the computer system, an association between the categorization and the query operator ([0242] and Fig. 9: In some examples, identifying the physical operator as a `query` operator may involve setting the `isQueryOperator` flag to `true`.).
Deshmukh does not explicitly teach the further limitations as claimed.
However, Taylor teaches dividing, by the computer system, the query into a partial aggregator and a global aggregator ([0033] and Fig. 2: discussing about agent 
distributing, by the computer system, the partial aggregator to each node of a plurality of distributed nodes of a cluster of virtual machines; enabling, by the computer system, parallel execution of each partial aggregator at each node of the plurality of distributed nodes ([0036] and Fig. 2: discussing about the query plan can be executed as multiple parallel scans, 260, of non-relational database 230);
enabling, by the computer system, execution results of each partial aggregator to be joined at a global node ([0036] and Fig. 2: discussing about these scans are executed in parallel for each row key range and can be combined to provide results of the query); and 
enabling, by the computer system, the global aggregator to compute a result at the global node that includes each of the execution results from each node of the plurality of distributed nodes ([0037] and Fig. 2: Results of the multiple parallel scans are returned, 265, to SQL-to-NoSQL agent 220.  In one embodiment, SQL-to-NoSQL agent 220 can perform merge sorting on the results.  By combining the results of the one or more scans, the system can provide an aggregated/unified result to the original SQL query.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method continuous query of Deshmukh with the teaching about multiple parallel scans in a query of Taylor because it would reduce the size of data, which can improve read speed (Taylor, [0017]).

Regrading claim 2, Deshmukh in view of Taylor  teaches the method of claim 1 as discussed above. Deshmukh also teaches in accordance with a determination that the query operator is of the semi-stateful state type or the stateless state type (Deshmukh, [0251] and Fig. 9: at 914 if it is determined that all the operators have been visited and are determined to not be stateful):
categorizing, by the computer system, the query operator as semi-stateful or stateless, respectively (Deshmukh, [0251] and Fig. 9: at 914 if it is determined that all the operators have been visited and are determined to not be stateful, then, in one example, at 926, the `root` of the query plan is identified as a `query` operator for this query plan);
storing, by the computer system, a second association between the categorization and the query operator (Deshmukh, [0252] and Fig. 9: At 928, in some examples, the process 900 may include returning the `isQueryFlagOverwritten` flag.).
Deshmukh does not explicitly teach the further limitations as claimed.
However, Taylor teaches distributing, by the computer system, the query to each node of the plurality of distributed nodes of the cluster of virtual machines; enabling, by the computer system, parallel execution of the separate instances of the query at each node of the plurality of distributed nodes;  ([0036] and Fig. 2: discussing about the query plan can be executed as multiple parallel scans, 260, of non-relational database 230);
enabling, by the computer system, execution results of each instance of the query to be joined at the global node ([0036] and Fig. 2: discussing about these scans are executed in parallel for each row key range and can be combined to provide results of the query); and  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method continuous query of Deshmukh with the teaching about multiple parallel scans in a query of Taylor because it would reduce the size of data, which can improve read speed (Taylor, [0017]).
 
Regrading claim 3, Deshmukh in view of Taylor teaches wherein the query is determined to be fully stateful if the query: has a pattern clause; and the pattern clause does not have a "partition by" sub-clause (Deshmukh, [0098]: There may be a set of operators in CQL that are stateful (e.g., GROUP BY, PATTERN)).

Regrading claim 4, Deshmukh in view of Taylor teaches wherein the query is determined to be fully stateful if the query: has an aggregation function in the select clause;  and a "group by" sub-clause is not present (Deshmukh, [0049]: there are certain operators that are stateful, like "distinct," "group aggr," "pattern").

Regrading claim 5, Deshmukh in view of Taylor teaches wherein the query is determined to be fully stateful if: the query has a Distinct clause; or the query has an Order By clause; or the query has a RangeWindow clause (Deshmukh, [0049]: there are certain operators that are stateful, like "distinct," "group aggr," "pattern").
 
Regrading claim 6, Deshmukh in view of Taylor teaches wherein the query is determined to be semi-stateful if the query: has a window construct; and a type of the window construct is associated with "partition" (Deshmukh, [0052]: CQL may support RANGE (up to nanoseconds granularity), ROWS, PARTITION BY and extensible windows.).
 
Regrading claim 7, Deshmukh in view of Taylor teaches wherein the query is determined to be semi-stateful if the query: has a pattern clause (Deshmukh, [0098]: There may be a set of operators in CQL that are stateful (e.g., GROUP BY, PATTERN)); and the pattern clause has a "partition by" sub-clause (Deshmukh, [0052]: CQL may support RANGE (up to nanoseconds granularity), ROWS, PARTITION BY and extensible windows.).

Regrading claim 8, Deshmukh in view of Taylor teaches wherein the query is determined to be semi-stateful if the query: has an aggregation function in the select clause; and a "group by" sub-clause is present (Deshmukh, [0049]: there are certain operators that are stateful, like "distinct," "group aggr," "pattern," and/or "group by.").
 
Regrading claim 12, Deshmukh teaches the method of claim 10 as discussed above. Deshmukh does not explicitly teach the further limitations as claimed.
However, Taylor teaches dividing the query into a partial aggregator and a global aggregator ([0033] and Fig. 2: discussing about agent 220 parses the query in step 252, and the SQL query is transformed into one or more scans that are relatively simple);
distributing the partial aggregator to each node of a plurality of distributed nodes of a cluster of virtual machines; enabling parallel execution of each partial aggregator at each node of the plurality of distributed nodes ([0036] and Fig. 2: discussing about the query plan can be executed as multiple parallel scans, 260, of non-relational database 230);
enabling execution results of each partial aggregator to be joined at a global node ([0036] and Fig. 2: discussing about these scans are executed in parallel for each row key range and can be combined to provide results of the query); and 
enabling the global aggregator to compute a result at the global node that includes each of the execution results from each node of the plurality of distributed nodes ([0037] and Fig. 2: Results of the multiple parallel scans are returned, 265, to SQL-to-NoSQL agent 220.  In one embodiment, SQL-to-NoSQL agent 220 can perform merge sorting on the results.  By combining the results of the one or more scans, the system can provide an aggregated/unified result to the original SQL query.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method continuous query of Deshmukh with the teaching about multiple parallel scans in a query of Taylor because it would reduce the size of data, which can improve read speed (Taylor, [0017]).

 Regrading claim 13, Deshmukh teaches the method of claim 10 as discussed above. Deshmukh also teaches in accordance with a determination that the query operator is of the semi-stateful state type or the stateless state type ([0251] and Fig. 9: at 914 if it is determined that all the operators have been visited and are determined to not be stateful). 
Deshmukh does not explicitly teach the further limitations as claimed.
However, Taylor teaches distributing the query to each node of the plurality of distributed nodes of the cluster of virtual machines;  enabling parallel execution of the separate instances of the query at each node of the plurality of distributed nodes ([0036] and Fig. 2: discussing about the query plan can be executed as multiple parallel scans, 260, of non-relational database 230);
enabling execution results of each instance of the query to be joined at the global node ([0036] and Fig. 2: discussing about these scans are executed in parallel for each row key range and can be combined to provide results of the query); and  
enabling the global node that includes each of the execution results from each node of the plurality of distributed nodes to compute a semi-stateful result or a stateless result based at least in part on whether the query operator was semi-stateful or stateless, respectively ([0037] and Fig. 2: Results of the multiple parallel scans are returned, 265, to SQL-to-NoSQL agent 220.  In one embodiment, SQL-to-NoSQL agent 220 can perform merge sorting on the results.  By combining the results of the one or more scans, the system can provide an aggregated/unified result to the original SQL query.).

 Claim 16 is rejected under the same rationale as claim 12.
Claim 17 is rejected under the same rationale as claim 13.

Regrading claim 20, Deshmukh teaches the system of claim 15 as discussed above. Deshmukh does not explicitly teach the further limitations as claimed.
However, Taylor teaches wherein the query is parallelized only when the query is determined to be stateless or semi-stateful ([0053]: query transform module 640 operates to parse the SQL statement, compile it into a query plan to be executed as multiple parallel scans).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method continuous query of Deshmukh with the teaching about multiple parallel scans in a query of Taylor because it would reduce the size of data, which can improve read speed (Taylor, [0017]).

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20140095483 A1 by Toillion et al. teaches there are certain operators that are stateful, like "distinct," "group aggr," "pattern," and/or "group by." However, stateless operators may just take input and send it to the parent, for example, down-stream operators. So, one approach is to store this entire table here.  However, utilizing archived relations, the system may analyze the query graph and decide which of the lowest stateful operator that it can use to query the archive.
US 20090070785 A1 by Alvez et al. teaches achieving higher scalability and performance is to divide processing queries into stages, similarly to an instruction pipeline, and distribute the execution of these stages across a clustered set of real-time application server nodes.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162           

September 11, 2021